Citation Nr: 1517266	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  12-33 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an effective date prior to October 28, 2010 for the grant of service connection for erectile dysfunction and special monthly compensation (SMC) based on loss of use of a creative organ.

2. Entitlement to a compensable initial disability rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1981 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for erectile dysfunction and assigned an initial 0 percent (noncompensable) rating, and also granted SMC based on loss of use of a creative organ. An effective date of October 28, 2010, was assigned for both. Because the RO did not grant the maximum benefits allowable, the Veteran's erectile dysfunction remains on appeal. AB v. Brown, 6 Vet. App. 35, 38 (1993). The issue of entitlement to an effective date prior to October 28, 2010 is also before the Board.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.


FINDINGS OF FACT

1. The Veteran's claim for service connection for erectile dysfunction was received on October 28, 2010; and no earlier claims for service connection for erectile dysfunction were filed.

2. The Veteran's service-connected erectile dysfunction does not result in deformity of the penis.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than October 28, 2010, for service connection for erectile dysfunction and SMC based on loss of use of a creative organ have not been met. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 38 C .F.R. §§ 3.1(p), 3.400 (2014).

2. The criteria for a compensable initial disability rating for erectile dysfunction have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.115b, DC 7522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In initial rating and earlier effective date cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose of the notice was fulfilled by the grant of service connection. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The June 2011 letter that notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claim satisfied the duty to notify. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, PMRs, and VA examination reports. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).

VA examinations were performed in July 2014 and July 2011. The examiners reviewed the Veteran's claims file, performed in-person examinations, and described the Veteran's erectile dysfunction in sufficient detail to enable the Board to make a fully informed decision. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The examination is adequate to decide the Veteran's claim for a compensable initial disability rating.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Earlier Effective Date

The Veteran contends that an effective date earlier than October 28, 2010 should be established for the grant of service connection for erectile dysfunction and special monthly compensation (SMC) based on loss of use of a creative organ. Specifically, the Veteran contends his erectile dysfunction began in service, so the effective date should be the date following discharge. See March 2012 Notice of Disagreement. He also contends he mistakenly believed his erectile dysfunction was the same thing as prostatitis, so the effective date should be the date he originally filed a claim for service connection for prostatitis in "1981" (original claim actually received in February 1982). See id.; February 1982 Veteran's Application for Compensation or Pension. Finally, he contends that the erectile dysfunction is really an increase in symptoms of posttraumatic stress disorder (PTSD), and an informal claim was raised by his medical records prior to October 2010. March 2015 Appellant's Brief.

The statutory and regulatory provisions explicitly specify that except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400.

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim. Such an informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2013); Norris v. West, 12 Vet. App. 413 (1999).

The Veteran's claim of entitlement to service connection for erectile dysfunction was received by the RO on October 28, 2010, together with a note from a VA physician indicating he had erectile dysfunction since 1992, which could have been due to his depression and antidepressants. Therefore, October 28, 2010, is the date of the Veteran's formal claim of entitlement to service connection for erectile dysfunction.

With regards to the Veteran's claim that erectile dysfunction was noted in his medical records prior to the date of his formal claim, and should have been considered an informal claim for an increased rating for PTSD, the mere presence of medical evidence in the record does not establish intent on the part of the veteran to seek service connection for the benefit in question. Brannon v. West, 12 Vet. App. 32, 34-5 (1998). While the Board must interpret the veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the veteran. Id. The evidence of the existence of erectile dysfunction alone is insufficient to raise an informal claim for either service connection for erectile dysfunction or an increased rating for a service-connected psychiatric disorder.

The Veteran also contends that when he filed his claim for prostatitis in February 1982, he did not realize that erectile dysfunction was a separate issue, therefore service connection for erectile dysfunction should date back to February 1982. But the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009). There was no evidence of record at the time of his February 1982 claim for prostatitis that indicated he also wished to file a claim for erectile dysfunction. See February 1982 Veteran's Application for Compensation or Pension; February 1983 Doctor's Letter, February 1983 Hearing Transcript. Nor was there any indication of such when he attempted to reopen his claim for service connection for prostatitis. See June 1998 Statement from Brother; November 2005 Veteran Statement. While the Veteran did report symptoms of erectile dysfunction during a March 2004 Travel Board hearing, there was no indication from his testimony that he wished to file a claim for erectile dysfunction at that time. See March 2004 Hearing Transcript.

The Board is sympathetic to the Veteran's assertions that he warrants an effective date prior to October 28, 2010 for the grant of service connection for erectile dysfunction and assignment of SMC. However, because the Veteran did not file a formal or informal application for service connection for erectile dysfunction prior to that date, VA is precluded, as a matter of law, from granting an effective date for the award of service connection prior to that date. Therefore, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.

As the preponderance of the evidence is against the claim of entitlement to an effective date earlier than October 28, 2010, for the grant of service connection for erectile dysfunction and SMC based on loss of use of a creative organ, the benefit-of-the-doubt standard of proof does not apply, and the claim is denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Compensable Initial Disability Rating

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage disability ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns diagnostic codes (DCs) to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. Id.; see 38 C.F.R. § 4.14.

The RO rated the Veteran's erectile dysfunction under DC 7522 (penis, deformity, with loss of erectile power). 38 C.F.R. § 4.115b.

DC 7522 provides that a compensable (20 percent) disability rating be assigned for deformity of the penis with loss of erectile power. The adjudicator is also to review for entitlement to SMC under 38 C.F.R. § 3.350. 38 C.F.R. § 4.115b. In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31. Here, for the compensable rating to be assigned, the medical evidence must confirm physical deformity of the penis.

A July 2011 VA examiner found that the Veteran had erectile dysfunction, but did not note any deformity of the penis. July 2011 VA Examination Report.

A Disability Benefits Questionnaire (DBQ) that the Veteran submitted in July 2014 noted that while the Veteran does have loss of erectile power, he does not have deformity of the penis. July 2014 DBQ.

A July 2014 VA examiner noted that the Veteran's penis is normal. July 2014 VA Examination Report.

The three examination reports constitute highly probative evidence that weighs against an increased initial disability rating for erectile dysfunction. The VA examinations, in particular, were conducted by VA doctors who reviewed the Veteran's claims file, examined the Veteran, performed diagnostic tests, and provided clear assessments of the Veteran's erectile dysfunction. There is no evidence of record to support a higher initial rating for erectile dysfunction.

While there is evidence in the record that the Veteran has mild atrophy of his bilateral testes, this has not been associated with his service in any way, including via the erectile dysfunction or medication for his service-connected psychiatric disorder. Therefore this cannot be a basis for a higher rating.

The Board has considered whether the evaluation of the Veteran's service-connected erectile dysfunction should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's service-connected erectile dysfunction and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran does not report any symptoms associated with his erectile dysfunction that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See 38 C.F.R. § 4.115b, DC 7522; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and entitlement to a compensable disability rating for erectile dysfunction is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert, 1 Vet. App. at 55.


ORDER

An effective date prior to October 28, 2010 for the grant of service connection for erectile dysfunction and SMC based on loss of use of a creative organ is denied.

A compensable disability rating for erectile dysfunction is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


